Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the amendments and arguments filed by applicant on 09/14/21. 
Claims 1 and 20 are amended
No claims are cancelled
No claims are added
Claims 1-20 are pending
	
	Pending claims 1-20 are allowed, because all the previously made rejections have been withdrawn in light of the amendments and arguments made by applicants on 09/14/21. In addition to applicants’ remarks and amendments, the claims are allowable for the following reasons:

Claim Rejections - 35 USC § 101
In the most recent filings, applicants have amended independent claims 1 and 20. 
In light of the amendments, the claims overcome previously made rejection under 35 U.S.C. 101 for the following reasons: 
Claim 20:
presenting, via the network, a second interface comprising a participant interface configured to present one or more competitions for selection by a participant, and provide a web services interface that enables the participant to provide web services via the web services interface, wherein the web services can be called by the web services interface, the web services provide a prediction of the at least one data field, and the web services permit utilization of external data sources in generating the prediction, provide a space for entry of one or more functions written by the participant in a compatible computer language, provide a space for back-testing the one or more functions, and provide a space for offering to sell intellectual property rights to the one or more functions or the software code incorporating the one or more functions, and provide for the creation of a neural network by creating one or more combinations of contests where at least one of the contests comprising the one or more combinations of contests includes a participant selection of one of an affine function, a rectified linear function, and a logistic function combining the prediction of the at least one data field with one or more features, wherein each of the one or more features comprises a submission to a contest that may be useful as a regressor, but is not a prediction of the at least one data field; 
identifying a winning participant prediction among a plurality of participant predictions that provides the most accurate results for the subject data source; 
generating a leaderboard, through the participant interface, configured to provide a list of data science contests, and upon selection of one of the data science contests from the list, display a list of participant names with a plurality of attributes comprising reputation, score, uptime, and share, wherein reputation comprises a measure of performance across all contests, score comprises a measure of performance in the selected data science contest, uptime comprises a percentage of questions answered in the selected data science contest, and share comprises total compensation paid, and further wherein the ranking of the list of participant names may be sorted by any of the plurality of attributes; 
transmitting, by the consumer interface, the prediction to the data consumer via the network.”
Please see the Remarks dated 09/14/21 and interview summary dated 09/10/21, especially on pages 12-20 from applicants why the 101 rejection is overcome are persuasive.
The above limitations in independent claims 1 and 20 recite a particular application and as such have overcome the previous rejection. The amended limitations discussed above integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
Under Step 2A-Prong 2 of the analysis, although the claims are directed to methods of organizing human activity, the abstract idea is integrated into practical application since the abstract idea discussed in the previous 101 rejection is unconventional and provide meaningful limitations beyond generally linking the claims to a technology.
The claims have been found eligible, and accordingly the rejections under 35 U.S.C. 101 have been withdrawn, based on the subject matter eligibility guidance (see MPEP 2106.04). 

Claim Rejections - 35 USC § 103 – Withdrawn
The following is an examiner's statement for allowance:
None of the references cited - Kamruddin; Fahad (US 8,600,858), further in view of Adjaoute; Akli (US 2016/0071017), Kutaragi, Ken et al. (US 2003/0023563), and Dietrich; David et al. (US 9,710,767) show:
Claim 20:
“presenting, via the network, a second interface comprising a participant interface configured to present one or more competitions for selection by a participant, and provide a web services interface that enables the participant to provide web services via the web services interface, wherein the web services can be called by the web services interface, the web services provide a prediction of the at least one data field, and the web services permit utilization of external data sources in generating the prediction, provide a space for entry of one or more functions written by the participant in a compatible computer language, provide a space for back-testing the one or more functions, and provide a space for offering to sell intellectual property rights to the one or more functions or the software code incorporating the one or more functions, and provide for the creation of a neural network by creating one or more combinations of contests where at least one of the contests comprising the one or more combinations of contests includes a participant selection of one of an affine function, a rectified linear function, and a logistic function combining the prediction of the at least one data field with one or more features, wherein each of the one or more features comprises a submission to a contest that may be useful as a regressor, but is not a prediction of the at least one data field; 
identifying a winning participant prediction among a plurality of participant predictions that provides the most accurate results for the subject data source; 
generating a leaderboard, through the participant interface, configured to provide a list of data science contests, and upon selection of one of the data science contests from the list, display a list of participant names with a plurality of attributes comprising reputation, score, uptime, and share, wherein reputation comprises a measure of performance across all contests, score comprises a measure of performance in the selected data science contest, uptime comprises a percentage of questions answered in the selected data science contest, and share comprises total compensation paid, and further wherein the ranking of the list of participant names may be sorted by any of the plurality of attributes.” 
Please see the Remarks dated 05/06/21, especially on pages 20-36 from applicants why the 103 rejection is overcome are persuasive.
Reference Kamruddin shows in col. 3, lines 25-23: forecasting contests, Fig. 1, # 104-106, Fig. 9, #955: client devices, col. 13, lines 5-11: devices usable by users to enter forecasting contests. col. 13, lines 5-11: website. col. 3, lines 20-24: which shows presenting information in a relevant and easily consumed format. In particular, a client device 955 can present a user interface (e.g., a graphical user interface of a website, etc) Kamruddin shows “business” at least in col. 12, lines 46-56, which shows entities such as Hedge Funds and other interested parties that reads on “consumer” in the claim. However, the reference does not show the above claim limitations.
Reference Adjaoute shows historical data in [0239]-[0245], data analysis and prediction and modeling [0022], [0044]. However, the reference does not show the above claim limitations.
Reference Kutaragi shows historical data in [0097], [0130]: where Kutaragi shows selling rights to a program and compensations that are involved in such a sale. However, the reference does not show the above claim limitations.
Reference Dietrich shows contingent scenarios in (col. 10, lines 62-col. 11, lines 5). However, the reference does not show the above claim limitations.
Reference Buhrmann in 6, 7, 11 and 18 at least in [0088]. However, the reference does not show the above claim limitations.
*Additionally, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure; however, the reference does not show the above claim limitations:
(US 2015/0273342) Olson; Colin Charles et al. is an online software Platform and method whereby a plurality of users compete to make predictions about the purchasing behavior of a plurality of consumers in a (typically digital) marketplace.  The disclosed gamification method allows most product markets to be gamified via the software and algorithms comprising the disclosed standalone platform. However, the reference does not show the above claim limitations.
Foreign Reference: (AU 2013100314) Lane A M et al. enables to conveniently manage and categorize receipts in paper and/or electronic formats.  The learning module is configured for manual interactions with the applications in the contest of data field classifications, so that subsequent performance of the prediction module can be improved by updating the set of prediction rules and/or templates. However, the reference does not show the above claim limitations.
NPL Reference: Marcus, Adam and Parameswaran, Aditya. Crowdsourced Data Management: Industry and Academic Perspectives. Now: the essence of Knowledge Foundations and Trends in Databases. Vol. 6, No. 1-2 (2013) 1-161. @2015. Doi 10.1561/1900000044. However, the reference does not show the above claim limitations.
None of the prior art of record, taken individually or in combination, teach, interalia, the claimed invention as detailed in independent claims 1 and 20, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2015/0273342) Olson; Colin Charles et al. is an online software Platform and method whereby a plurality of users compete to make predictions about the purchasing behavior of a plurality of consumers in a (typically digital) marketplace.  The disclosed gamification method allows most product markets to be gamified via the software and algorithms comprising the disclosed standalone platform.
Foreign Reference: (AU 2013100314) Lane A M et al. enables to conveniently manage and categorize receipts in paper and/or electronic formats.  The learning module is configured for manual interactions with the applications in the contest of data field classifications, so that subsequent performance of the prediction module can be improved by updating the set of prediction rules and/or templates.
NPL Reference: Marcus, Adam and Parameswaran, Aditya. Crowdsourced Data Management: Industry and Academic Perspectives. Now: the essence of Knowledge Foundations and Trends in Databases. Vol. 6, No. 1-2 (2013) 1-161. @2015. Doi 10.1561/1900000044.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.P/           Examiner, Art Unit 3624                                                                                                                                                                                             /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624